IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-60342
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHARLES MASON WHITLEY,

                                      Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:94-CR-133
                       - - - - - - - - - -
                        February 22, 1996

Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charles Mason Whitley appeals his conviction for possession

of cocaine base with intent to distribute it.   21 U.S.C.

§ 841(a)(1).   He argues that there was insufficient evidence to

support his conviction and that the district court abused its

discretion in not delivering a proffered jury instruction.

     We have reviewed the record and Whitley's contentions and we

find no reversible error.   Accordingly, Whitley's conviction and

sentence are AFFIRMED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.